UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-7291


KEVIN JOHNATHAN SORRICK,

                    Plaintiff - Appellant,

             v.

DOCTOR LAWRENCE MANNING; DOCTOR JASON CLEM; DOCTOR
PAUL MATERA; SARA JENKINS, Medical Department Manager/Supervisor
Registered Nurse; REGISTERED NURSE JENNIFER PATTERSON; NANCY
BEALER, Registered Nurse; PHYSICIANS ASSISTANT PETER STANFORD;
SECRETARY STEPHEN MOYER; WARDEN KATHLEEN GREEN;
LIEUTENANT GENESIS COPELAND; LIEUTENANT EVAN WARD;
CORRECTIONAL OFFICER SHANIKA GUSTUS; CORRECTIONAL
OFFICER BERNARDO HANDY; UNKNOWN TRANSPORTATION OFFICER
1; UNKNOWN TRANSPORTATION OFFICER 2; WEXFORD UTILIZATION
REVIEW/MANAGEMENT COLLEGIAL; WEXFORD HEALTH SOURCES,
INC.; CORIZON MEDICAL SERVICES INC.,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:16-cv-00709-TDC)


Submitted: March 29, 2018                                       Decided: April 2, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Kevin Johnathan Sorrick, Appellant Pro Se. Christopher Michael Balaban, Joseph Barry
Chazen, Gina Marie Smith, MEYERS, RODBELL & ROSENBAUM, PA, Riverdale
Park, Maryland; Thomas E. Dernoga, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Kevin Johnathan Sorrick appeals the district court’s order denying numerous

motions and granting Defendants’ motions for summary judgment in this 42 U.S.C.

§ 1983 (2012) action.     We have reviewed the record and find no reversible error.

Accordingly, we deny Sorrick’s motion to appoint counsel and affirm for the reasons

stated by the district court. * Sorrick v. Manning, No. 8:16-cv-00709-TDC (D. Md.

Aug. 22, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                               AFFIRMED




       *
         Sorrick argues on appeal that administrative remedies were not available, and
therefore the district court should not have dismissed certain claims for failure to exhaust
administrative remedies. However, the record demonstrates that Sorrick was able to
exhaust remedies for other claims, and effective remedies were similarly available for the
unexhausted claims. See Woodford v. Ngo, 548 U.S. 81, 90 (2006) (holding that proper
administrative exhaustion requires compliance with agency deadlines and key procedural
rules); Ross v. Blake, 136 S. Ct. 1850, 1858-60 (2016) (clarifying when administrative
remedies are deemed unavailable).


                                             3